Order entered September 5, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-13-00421-CR
                                    No. 05-13-00423-CR
                                    No. 05-13-00424-CR
                                    No. 05-13-00425-CR

                             THE STATE OF TEXAS, Appellant

                                             V.

                              ALBERT G. HILL III, Appellee

                                         ORDER


        The Court GRANTS appellee’s August 30, 2013 motion to extend time to file his brief.

We ORDER appellee to file his brief by OCTOBER 28, 2013.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                    /s/   LANA MYERS
                                                          JUSTICE